

Exhibit 10.48
 
Guarantee Agreement


                           Number: 41901201100001574

 
Creditor: Linzhou Branch, Agricultural Bank of China
 
Guarantor: Henan Shuncheng Group Coal Coke Co., Ltd
 
         Wang Haiyu

 
To guarantee the fulfillment of debt under the Principal Agreement of Loan
Agreement No. 41101201000001016 by and between the Creditor and Linzhou Hongqiqu
Electric Carbon Co. Ltd. (the Debtor)., the Guarantor are willing to provide
guaranty to the Creditor for benefit of the creditor’s right under the Principal
Agreement. This Agreement is entered by and between the Guarantor and the
Creditor in accordance with the relevant laws of the country.
 
Article 1
Type of principal creditor’s right to be guaranteed and the Amount

 
The Principal Credit under Principal Agreement is Short-term working capital
loan of RMB 30 million.
 
Article 2
Scope of Guarantee

 
The Scope of Guaranty covers the capital of loan, interests, default interest,
compound interest, penalty damages, legal fees, lawyer's fees and other fees for
the Creditor to realize its creditor’s right.
 
Article 3
Type of Guaranty

 
The guaranty under this agreement shall be guarantee with joint and several
liabilities.  When there are no less than two Guarantors, the Guarantors shall
bear joint and several liabilities to the Creditor.

 
 

--------------------------------------------------------------------------------

 

Article 4
Guaranty Period

 
1.
The guaranty period shall be two years after the date on which deadline for the
debtor to complete its debt obligations under the Principal Agreement arrives.

 
2.
The guaranty period for the acceptance of bank acceptance bill and L/C issuance
finance or that under the letter of guaranty shall be two years from the date on
which the Creditor effects advance money for the Debtor.

 
3.
The guaranty period for discount of commercial bill shall be two years from the
date on which such bill expires.

 
4.
Where the Creditor and the Debtor come to an extension period agreement on the
time limit for the debtor’s fulfillment of the debt regulated by the principal
Agreement, the Guarantor shall continue to bear the guaranty
responsibility.  The guaranty period shall be two years from the date on which
the grace period expires.

 
5.
In case that the issues stated in the principal Agreement or any laws and
regulations lead to the Principal Agreement is declared mature by the Creditor
before the expiration date hereof, the guaranty period shall be two years from
such declared maturity date.

 
Article 5
Undertakings of the Guarantor

 
1.
It has duly obtained legal and valid authorization to execute and perform this
Agreement.

 
2.
The Guarantor shall be liable for true, complete and valid financial report,
articles of association and other relevant documents and information and shall
assist the Creditor to supervise and check the Guarantor’s operation and
financial condition.

 
3.
In case that the Debtor fails to perform its obligations under the Principal
Agreement, the Guarantor undertakes that it, of its own free will, will exercise
the guaranty obligation.

 
4.
When the Guarantor fails to perform his guaranty obligation under this
agreement, the Creditor is entitled to deduct relevant sum from any account of
the Guarantor.

 
5.
The Guarantor shall notify the Creditor in writing immediately upon the
occurrence of the following events:

 
 
(1)
Any change to company name, legal domicile, legal representative, contact or
others;

 
 
(2)
Any change to the ownership, top management or any amendment to Memorandum and
Article of Associations, or any adjustment to organizations for the Guarantor;

 
 
(3)
Deterioration of financial status, encountering great operation difficulties or
involved in big litigation or arbitration issues.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(4)
Cease of production, cease of business, termination of business being applied
bankruptcy or rectification;

 
 
(5)
Cancellation of business registration or revocation of business license, being
closed down or other causes to be dissolved;

 
 
(6)
The Guarantor involved in any matters that will negatively affect the
realization of creditor’s right of the Creditor.

 
6.
The Guarantor shall notify the Creditor 15 days in advance in a written form and
obtain written consent from the Creditor before it undertakes any of the
following actions:

 
(1)
The Guarantor changes its capital structure or operation mechanism, including
but not limited to contracting, renting, remolding with the stock system, joint
operation, merger, take-over, de-merger, joint venture, asset transfer, applying
for cease of business for internal rectification purpose, applying for
dissolution, applying for bankruptcy.

 
(2)
If the Guarantor provide guaranty for benefit of a third party’s debt or use its
main capital directly or indirectly to set up mortgage or pledge guarantee for
benefit of itself or a third party, and such is likely to negatively influence
the Guarantor’s capacity to perform its obligations under this agreement.

 
Article 6
Performance of Guaranty Liability

 
1.
In case of any of the following circumstances, the Creditor is entitled to
require the Guarantor to perform guaranty liability. If the amount paid by the
Guarantor is insufficient to repay the guaranteed creditor’s right hereunder,
then the Creditor is entitled to decide the priority to repay principal,
interest, default interest, compound interest and other dues;

 
(1)
In case that the debt under the Principal Agreement is mature but the Creditor
is not repaid. “Mature” includes that debt is mature in accordance with
expiration date stipulated in the Principal Agreement and the debt is declared
mature by the Creditor in accordance with the state laws and regulation as well
as the provisions under the Principal Agreement which states that creditor’s
right is expired earlier.

 
(2)
Bankruptcy application against the Debtor and Guarantor is accepted by the court
or the bankruptcy reconciliation is ordered by the court;

 
 
 

--------------------------------------------------------------------------------

 
 
(3)
cancellation of company registration, revocation of business license, being
ordered to close down or occurrence of other causes of dissolution;

 
(4)
The Debtor or the Guarantor dies or is legally declared dead or missing by the
court.

 
(5)
The Guarantor breaches its obligations hereof;

 
(6)
Other circumstances may adversely affect realization of the creditor’s right.

 
2.
Where there is security upon a real right concurrently set for the benefit of
the guaranteed Principal Credit in addition to the guaranty hereunder, the
Creditor is entitled to require the Guarantor to perform guaranty liability
prior to the security upon a real right.

 
3.
Where the Debtor provides security upon a real right and the Creditor waives
such security upon a real right or its priority or alters the security upon a
real right, the Guarantor agrees to continue to provide guarantee with joint and
several liabilities. “Security upon a real right” refers to security upon a real
right set by the Debtor for the benefit of the guaranteed Principal Credit.

 
Article 7
Liability for Breach of Agreement

 
1.
After the Agreement taking effective, the Creditor shall compensate the
Guarantor for any loss caused to the Guarantor resulting from its breach of
Agreement.

 
2.
If any of circumstances happens to the Guarantor, the Guarantor shall pay
liquidated damages to the Creditor according to _/__% of the amount of
creditor’s right of the agreement, in addition to compensate all the losses
caused to the Creditor:

 
 
1)
The Guarantor fails to obtain all the legal and valid authorization necessary
for this Agreement;

 
 
2)
The Guarantor fails to provide financial statement, articles of association and
other documents or information which are true, complete and valid;

 
 
3)
The Guarantor fails to notice the Creditor promptly in case any circumstance
under section 5 of Article 5 happens.

 
 
4)
The Guarantor fails to obtain consent from the Creditor prior to its
implementation of any circumstance under section 6 of Article 5.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5)
Other circumstances that breach provisions hereof or adversely affect the
Creditor to realize its creditor’s right.

 
Article 8
Solutions to Conflicts

 
Any conflicts arising from the performance of this Agreement shall be settled
through the negotiation by both parties, or resolved through the first of the
following ways:
 
 
1.
Litigation. Any litigation shall be subject to the jurisdiction of the people’s
court in the Creditor’s domicile location.

 
 
2.
Arbitration. The conflicts shall be submitted to ___/___ (full name of arbitral
institution) and resolved in accordance with its applicable rules.

 
During the period of litigation or arbitration, the other clauses not in dispute
shall be performed continuously.
 
Article 9
Other Issues

 
No.1: The Guarantor has received the Principal Agreement as well as read and
understood it.
 
No.2:  ____/___
 
Article 10
Execution of the Agreement

 
The agreement will come into effectiveness upon the signature or stamp by both
sides.
 
Article 11
This agreement is executed in THREE originals, and each party holds ONE with the
same legal effectiveness.

 
Article 12
Note

 
The creditor has required the Guarantor to understand every single clause fully
and accurately; meanwhile, the creditor has explained the relevant articles upon
the Guarantor’s request; thus, both parties have achieved common understanding
as of this agreement.

 
 

--------------------------------------------------------------------------------

 
 
Creditor:

 
             (Seal)

 
Legal Representative
 
/Authorized Representative: [illegible]

 
Guarantor: Henan Shuncheng Group Coal Coke Co., Ltd

 
(Seal)
 
Legal Representative/Authorized Representative: /s/ Wang Xinshun
 
Guarantor : Wang Haiyu /s/ Wang Haiyu
 
Execution Date: 10 February, 2010
 
Execution Place: Agricultural Bank of China, Linzhou Branch

 
 

--------------------------------------------------------------------------------

 